                            TINITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

 UNITED STATES OF AMERICA,

    Plaintitr,

                                                        NO. 5:19-CR-061-H-01

 GEORGE CHRISTOPHER
 WILLIAMS,

    Defendant.


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF TIIE UNTTED STATES MAGISTRATE JUDGE
                           CONCER}IING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been 6led within fourteen (14) days of service in accordance with

28 U.S.C. $ 636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.
                  ,b
       Dated {8        day of Septemb er, 2019 .


                                              J    WESLEY HENDRIX
                                                   S
                                                   D STATES DISTRICT ruDGE
